Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over: claim 1 of U.S. Patent No. 10, 197,746; claim 1 of U.S. Patent No. 10,712,510; claim 6 of U.S. Patent No. 10,215,932; and claims 1 and 13 of U.S. Patent No. 9,817,194.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10, 197,746; claim 1 of U.S. Patent No. 10,712,510; claim 6 of U.S. Patent No. 10,215,932; and claims 1 and 13 of U.S. Patent No. 9,817,194 anticipate the instant application’s claim 1’s recitation of a guide pin, a forward clamp portion and a rearward clamp portion and the instant application’s claim 14’s recitation of a guide pin, a forward clamp portion, a rearward clamp portion, and a retaining plate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 9-12 and 14
Claims 1-2, 6, 9-12, and 14 are rejected under 35 U.S.C. 103as being unpatentable over Iso, Takaaki (5,692,079; “Iso”) in view of Luther et al. (2004/0152354; “Luther”).
Regarding claim 1, Iso discloses in figures 1-4 a ferrule 11 receiving two guide pins 12, a guide pin retaining plate 13, 16, 17, 18, or 20 disposed between the rear of the ferrule 11 and the front of rearward clamp portion 14 which is engaged by spring 15 which is held by housing 30.
Specifically, when the multifiber connector 10 is assembled, with a jig (not shown) for pushing the guide pins 12 located on one side of the ferrule 11 close to the butt-connection end face 11c, the guide pins 12 are inserted into the respective pin holes 11a. Consequently, each guide pin 12 is inserted through the slit 13b or retaining hole 13c of the pin retaining plate 13 and its end becomes abutted against the bottom of the corresponding regulating hole 14b, whereby the length of projection of each guide pin 12 from the butt-connection end face 11c is set to a predetermined length corresponding to the depth of the regulating hole 14b. In this case, the pin retaining plate 13 is elastically deformed and retains the guide pins 12 at the slit 13b and the retaining hole 13c, respectively, and therefore, the guide pins 12 do not come off after the multifiber connector 10 is assembled. Also, since the pin retaining plate 13 is made of metal, it has high wear resistance compared with a synthetic resin-molded product and is not relieved of stress, permitting repeated insertion and removal of the guide pins 12. 
In the case where the lengths of projection of the guide pins 12 from the butt-connection end face 11c need to be adjusted to different values, each regulating hole 14b may be formed so as to have a depth greater than the predetermined projection length. By stopping the insertion of the guide pins 12 with the aforementioned jig before their ends reach the bottoms of the respective regulating holes 14b, the lengths of projection of the individual guide pins 12 can be set to a desired length. 
In the above embodiment, the pin retaining plate 13 has the slit 13b and the retaining hole 13c formed therein at locations corresponding to the respective pin holes 11a, 11a of the ferrule 11. The means for retaining the guide pins 12 are not limited to such a slit or hole, and may of course be of any other form insofar as they can elastically retain the guide pins 12. 
Iso, col. 5, ll. 16-50.
Further regarding claim 1, Iso does not explicitly disclose a forward clamp portion that engages the rear face of the fiber optic ferrule, the forward clamp portion having two guide pin openings therethrough to receive a guide pin in each of the two guide pin openings; wherein the forward clamp portion and the rearward clamp portion are movable relative to one another between a first position in which the guide pin is engaged by the pin clamp and a second position in which the guide pin is released by the pin clamp and wherein the spring biases the pin clamp into the first position.

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Iso such that a forward clamp portion that engages the rear face of the fiber optic ferrule, the forward clamp portion having two guide pin openings therethrough to receive a guide pin in each of the two guide pin openings; wherein the forward clamp portion and the rearward clamp portion are movable relative to one another between a first position in which the guide pin is engaged by the pin clamp and a second position in which the guide pin is released by the pin clamp and wherein the spring biases the pin clamp into the first position because the resulting configuration would facilitate “engaging internal features of a connector housing.” Luther, par. [0042].
Regarding claim 2, Iso in view of Luther, as applied in the rejection of claim 1, discloses: a guide pin retaining plate at least partially disposed between the forward clamp portion and the rearward clamp portion.
Regarding claim 14, Iso in view of Luther, as applied in the rejection of claims 1 and 2, discloses: a pin clamp for use with a fiber optic connector, the fiber optic connector having at least one housing, a fiber optic ferrule disposed at least partially within the at least one housing of the fiber optic connector, the fiber optic ferrule having guide pin openings extending from a front face to a rear face of the fiber optic ferrule to receive a guide pin therein, a spring, and a spring push, the pin clamp comprising: 

a rearward clamp portion movably engaged to the forward clamp portion and configured to engage the spring; Iso, figs. 1-4 and Luther, figs. 11 and 12;
a guide pin retaining plate at least partially disposed between the forward clamp portion and the rearward clamp portion, wherein the forward clamp portion, the rearward clamp portion, and the guide pin retaining plate are movable relative to one another between a first position in which the guide pin is engaged by the pin clamp and a second position in which the guide pin is released by the pin clamp and wherein the spring biases the pin clamp into the first position. Iso, figs. 1-4 and Luther, figs. 9-15.
Regarding claims 6 and 9-12, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Iso in view of Luther, as applied in the rejection of claims 1, 2 and 14, to comprise:
6. The pin clamp according to claim 2, wherein the guide pin retaining plate is disposed between the forward clamp portion and the rearward clamp portion, the guide pin retaining plate having two partially circular portions joined by an elongated member, the partially circular portions forming an opening to allow a portion of each of the guide pins to pass therethrough and into the guide pin cavities in the rearward clamp portion. Iso, figs. 1-4 and col. 5, ll. 16-50, and Luther, figs. 9-15.
9. The pin clamp according to claim 6, wherein the rearward clamp portion is moveable between a first position and a second position, and wherein in the second position the guide pin openings in the forward clamp portion and the openings in guide pin retaining 
10. The pin clamp according to claim 9, wherein the guide pin retaining plate moves between the first and second position with the rearward clamp portion. Iso, figs. 1-4 and col. 5, ll. 16-50, and Luther, figs. 9-15.
11. The pin clamp according to claim 9, wherein the guide pin retaining plate engages a guide pin inserted into the fiber optic connector in the first position. Iso, figs. 1-4 and col. 5, ll. 16-50, and Luther, figs. 9-15.
12. The pin clamp according to claim 1, wherein a portion of the fiber optic connector allows access to the rearward clamp portion from outside the fiber optic connector. Iso, figs. 1-4 and col. 5, ll. 16-50, and Luther, figs. 9-15.
because the resulting configurations would facilitate “repeated insertion and removal of the guide pins.” Iso, col. 5, ll. 16-50.
Claims 3-5, 7-8, and 13
Claims 3-5, 7-8, and 13 are rejected under 35 U.S.C. 103as being unpatentable over Iso, Takaaki (5,692,079; “Iso”) in view of Luther et al. (2004/0152354; “Luther”), as applied in the rejection of claims 1-2, 6, 9-12, and 14, and further in view of Ueda et al. (6,530,696; “Ueda”).
Regarding claims 3-5, 7-8, and 13, Iso in view of Luther does not explicitly disclose:
3. The pin clamp according to claim 1, wherein the forward clamp portion has a front face and a rear face, at least one rearward tab extending from the rear face and away from the forward clamp portion to engage a portion of the rearward clamp portion and at least one sloped surface to engage a tab extending from a front face of the rearward clamp portion. 

5. The pin clamp according to claim 3, wherein the forward clamp portion and the rearward clamp portion each have two tabs to engage corresponding sloped surfaces on the other of the forward clamp portion and the rearward clamp portion. 
7. The pin clamp according to claim 6, wherein the front face of the rearward clamp portion has at least one guide pin retaining plate projection and two guide pin retaining plate tabs, each of the guide pin retaining plate tabs having a rearward facing surface, the guide pin retaining plate being disposed between the front face of the rearward clamp portion and the rearward facing surface of the guide pin retaining plate tabs. 
8. The pin clamp according to claim 7, wherein the at least one guide pin retaining plate projection comprises two guide pin retaining plate projections, the elongated member of the guide pin retaining plate passing between the two guide pin retaining plate projections. 
13. The pin clamp according to claim 1, wherein the forward clamp portion having at least one projection configured to engage a corresponding opening in the rear face of the fiber optic ferrule, the at least one projection extending from the front face and away from the forward clamp portion. 
However, Ueda discloses in figure 1 a rear section 11 having non-linear features 16/17 that engage with corresponding non-linear features 13 of front section 12.

3. The pin clamp according to claim 1, wherein the forward clamp portion has a front face and a rear face, at least one rearward tab extending from the rear face and away from the forward clamp portion to engage a portion of the rearward clamp portion and at least one sloped surface to engage a tab extending from a front face of the rearward clamp portion. Ueda, fig. 1.
4. The pin clamp according to claim 2, wherein the rearward clamp portion has a front face and a rear face, the rear face configured to engage the spring for biasing the fiber optic ferrule, at least one sloped surface on the front face of the rearward clamp portion to engage the tab extending from the rear face of the forward clamp portion. Iso, figs. 1-4 and col. 5, ll. 16-50, and Luther, figs. 9-15.
5. The pin clamp according to claim 3, wherein the forward clamp portion and the rearward clamp portion each have two tabs to engage corresponding sloped surfaces on the other of the forward clamp portion and the rearward clamp portion. Ueda, fig. 1 and Iso, figs. 1-4 and col. 5, ll. 16-50, and Luther, figs. 9-15.
7. The pin clamp according to claim 6, wherein the front face of the rearward clamp portion has at least one guide pin retaining plate projection and two guide pin retaining plate tabs, each of the guide pin retaining plate tabs having a rearward facing surface, the guide pin retaining plate being disposed between the front face of the rearward clamp portion and the rearward facing surface of the guide pin retaining plate tabs. Ueda, fig. 1 and Iso, figs. 1-4 and col. 5, ll. 16-50, and Luther, figs. 9-15.

13. The pin clamp according to claim 1, wherein the forward clamp portion having at least one projection configured to engage a corresponding opening in the rear face of the fiber optic ferrule, the at least one projection extending from the front face and away from the forward clamp portion. Ueda, fig. 1 and Iso, figs. 1-4 and col. 5, ll. 16-50, and Luther, figs. 9-15.
because the resulting configurations would facilitate pin-locking. Ueda, col. 7, ll. 42-51.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883